Name: Commission Regulation (EC) No 408/2001 of 28 February 2001 fixing the exchange rate applicable to certain direct aids and measures of a structural or environmental nature
 Type: Regulation
 Subject Matter: monetary economics;  agricultural policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R0408Commission Regulation (EC) No 408/2001 of 28 February 2001 fixing the exchange rate applicable to certain direct aids and measures of a structural or environmental nature Official Journal L 060 , 01/03/2001 P. 0024 - 0026Commission Regulation (EC) No 408/2001of 28 February 2001fixing the exchange rate applicable to certain direct aids and measures of a structural or environmental natureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1),Having regard to Commission Regulation (EC) No 1410/1999 of 29 June 1999 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(2), and in particular Article 2 thereof,Whereas:(1) Under Article 42 of Commission Regulation (EC) No 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market of beef and veal as regards premium schemes(3), as last amended by Regulation (EC) No 192/2001(4) the date of submission of the application constitutes the operative event for determining the year to which animals covered by the premium schemes in the beef and veal sector are allocated. Under Article 43 of that Regulation conversion into national currency of the premium amounts is carried out in accordance with the average, calculated pro rata temporis, of the exchange rates applicable in the month of December preceding the allocation year.(2) Under Article 4(2) of Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(5), as last amended by Regulation (EC) No 2452/2000(6), the operative event for the exchange rate in the case of amounts of a structural or environmental nature is 1 January of the year during which the decision to grand the aid is taken. Under Article 4(3) of that Regulation, as amended by Regulation (EC) No 1410/1999, the exchange rate to be used is the average of the exchange rates applicable during the month preceding the date of the operative event, calculated pro rata temporis.(3) Under Article 12 of Commission Regulation (EC) No 293/98 of 4 February 1998 determining the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products and to certain products listed in Annex I to the EC Treaty, and repealing Regulation (EEC) No 1445/93(7), as last amended by Regulation (EC) No 1410/1999, the conversion rate to be applied for the conversion each year into national currency of the maximum aid per hectare to improve the quality and marketing of nuts and locust beans fixed in Article 2 of Council Regulation (EEC) No 790/89(8), as last amended by Commission Regulation (EC) No 1825/97(9), is the average of the exchange rates applicable during the month before 1 January of the annual reference period within the meaning of Article 19 of Commission Regulation (EEC) No 2159/89(10), as last amended by Regulation (EC) No 1363/95(11), calculated pro rata temporis.(4) Under Article 6(2) of Commission Regulation (EEC) No 2700/93 of 30 September 1993 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers(12), as last amended by Regulation (EC) No 1410/1999, the conversion rate to be applied to the amount of the balance of the premium in the sheepmeat sector is the average of the exchange rates applicable during the month before the last day of the marketing year in respect of which the premium is granted, calculated pro rata temporis.(5) Under Article 6(1) of Regulation (EEC) No 2700/93, the conversion rate to be applied to the amount of the advance payment in the sheepmeat sector is the average of the exchange rates applicable during the month before the first day of the marketing year in respect of which the premium is granted, calculated pro rata temporis.(6) The Council has established the irrevocably fixed exchange rate between the Greek drachma and the euro in Regulation (EC) No 1478/2000 of 19 June 2000 amending Regulation (EC) No 2866/98 on the conversion rate between the euro and the currencies of the Member States adopting the euro(13). This rate is valid with effect from 1 January 2001 and applies to the measures having an operative event on or after that date. Regulation (EC) No 1410/1999 no longer applies to these measures as a result,HAS ADOPTED THIS REGULATION:Article 11. The conversion rate to be applied to:- the amounts of premiums in the beef and veal sector referred to in Council Regulation (EC) No 1254/1999(14),- the maximum aid per hectare to improve marketing in the nuts and locust beans sector fixed in Article 2 of Regulation (EEC) No 790/89,- the amount of the advance payment referred to in the second subparagraph of Article 5(6) of Council Regulation (EC) No 2467/98(15) and the amount of the deduction referred to in Article 4 of Council Regulation (EEC) No 3493/90(16), and- the amounts of a structural or environmental nature referred to in Article 5 of Regulation (EC) No 2799/98,is set out in Annex I.2. The conversion rate to be applied to the amount of the premium and of the balance referred to in the fourth subparagraph of Article 5(6) of Regulation (EC) No 2467/98 and to the amount of the deduction referred to in Article 4 of Regulation (EEC) No 3493/90 is set out in Annex II.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 164, 30.6.1999, p. 53.(3) OJ L 281, 4.11.1999, p. 30.(4) OJ L 29, 31.1.2001, p. 27.(5) OJ L 349, 24.12.1998, p. 36.(6) OJ L 282, 8.11.2000, p. 9.(7) OJ L 30, 5.2.1998, p. 16.(8) OJ L 85, 30.3.1989, p. 6.(9) OJ L 260, 23.9.1997, p. 9.(10) OJ L 207, 19.7.1989, p. 19.(11) OJ L 132, 16.6.1995, p. 8.(12) OJ L 245, 1.10.1993, p. 99.(13) OJ L 167, 7.7.2000, p. 1.(14) OJ L 160, 26.6.1999, p. 21.(15) OJ L 312, 20.11.1998, p. 1.(16) OJ L 337, 4.12.1990, p. 7.ANNEX IConversion rate referred to in Article 1(1)EUR 1 = (average 1.12.1999 to 31.12.1999)>TABLE>ANNEX IIConversion rate referred to in Article 1(2)EUR 1 = (average 30.11.2000 to 30.12.2000)>TABLE>